NEWS RELEASE FOR IMMEDIATE RELEASE Contact: New Concept Energy Inc. Gene Bertcher (800) 400-6407 info@newconceptenergy.com New Concept Energy, Inc. Reports Fourth Quarter and Full Year 2012 Results Dallas (April 1, 2013) — New Concept Energy, Inc. (NYSE MKT:GBR), (the "Company" or "NCE") a Dallas-based oil and gas company, today reported Results of Operations for the fourth quarter ended December 31, 2012. During the three months ended December 31, 2012 the Company reported net income of $84,000 or $0.045 per share, compared to a net loss of $11.9 million or $6.11 loss per share for the same period ended December 31, 2011. For the twelve months ended December 31, 2012 the Company had net income of $168,000 or $0.09 per share, compared to a net loss of $1 1.8 million or $6.06 loss per share for the twelve months ended December 31, 2011. In the fourth quarter of 2011 the Company had a $10.3 million note receivable and determined that the financial condition of the debtor had deteriorated and there could be no assurance that the amount owed would or could be collected. At that time the company recorded a loss and established a reserve of $10.3 million. In 2012 the Company recorded a $2.1 million gain from the partial recovery of the previously reserved note receivable. The Company will continue to attempt to collect the balance of the receivable. The Company recorded net revenues from its oil and gas operation for the years 2012 and 2011 of $1.2 million and $1.0 million respectively. In early 2012 the Company entered into a five year contract to sell its gas at an agreed upon price. The company sells its oil production based upon the prevailing market price. The increase in revenue was due to an increase in the production and sale of oil Operating expenses for the oil and gas operations were $1.8 million and $1.4 million for the years of 2012 and 2011respectively. Included in operations were depreciation, depletion and amortization expense of $727,000 in 2012 and $335,000 in 2011. In 2012 the Company recorded a non-cash charge to operations of $ 912,000 pursuant to the requirements of the "full cost ceiling test". In 2011 the Company recorded a similar write down of $1.4 million Revenue at our Retirement Center was $2.8 million in 2012 and $2.9 million in 2011. Occupancy decreased from 91% in 2011 to 85% during the same period in 2012. The decrease was offset by an increase in the rates charged at the facility. For 2012, interest income was $0 as compared to $360,000 for the comparable period in 2011. In December 2011 the Company became concerned about the collectability of a certain note receivable and determined that the note and any accrued interest be fully reserved. The company continues to accrue interest but provides a full reserve. Should the Company collect the interest in the future the collected funds will be recorded as income at that time. Contact: New Concept Energy, Inc. Gene Bertcher, (972) 407-8400 info@newconceptenergy.com NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION (amounts in thousands, except per share data) Year Ended December 31, Revenue Oil and gas operations, net of royalties $ $ $ Real estate operations Operating expenses Oil and gas operations Real estate operations Lease expense Corporate general and administrative Accretion of asset retirement obligation 68 Impariment of natural gas and oil properties - Operating earnings (loss) Other income (expense) Interest income - Interest expense ) ) ) Bad debt (expense) recovery - note receivable ) - Other income (expense), net ) ) ) 33 Earnings (loss) from continuing operations ) ) Net income (loss) applicable to common shares $ $ ) $ ) Net income (loss) per common share-basic and diluted $ $ ) $ ) Weighted average common and equivalent shares outstanding - basic NEW CONCEPT ENERGY ENERGY, INC. AND SUBSIDARIES CONSOLIDATED BALANCE SHEETS (amounts in thousands) December 31 Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales Other current assets 2 20 Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets (including $161,300 in 2012 due from related parties) Total assets $ $ NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (amounts in thousands, except share amounts) December 31 Liabilities and stockholders' equity Current liabilities Accounts payable - trade $ 38 $ Accrued expenses Total current liabilities Long-term debt Notes payable Payable - related parties - Asset retirement obligation Other long-term liabilities Total liabilities Stockholders' equity Series B convertible preferred stock, $10 par value, liquidation value of $100 authorized 100 shares, issued and outstanding one share 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,935 shares at December 31, 2010 and 2009 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & equity $ $
